Case 1:11-cv-09490-ALC-JCF Document 292 Filed 02/04/20 Page 1 of 1

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC#:

 

x DATE FILED: _2.- ey 22

LAZARE KAPLAN INT’L INC.,
Plaintiff,
-against-
KBC BANK N.V., :; 1:11-CV-9490 (ALC)

Defendants. ORDER

 

x
ANDREW L. CARTER, JR., United States District Judge:

On September 27, 2018, Plaintiff Lazare Kaplan International Inc. filed a letter motion
requesting a pre-motion conference on an anticipated motion pursuant to Fed. R. Civ. P. 60(b)(2)
and (3) for relief from this Court’s Opinion and Order granting Defendant KBC Bank N.V.’s
motion to dismiss Plaintiff's First Amended Complaint. Defendant responded on October 2, 2018.

Plaintiff's motion for a pre-motion conference is DENIED and the Court sets the following

briefing schedule:
Plaintiff's Motion: March 4, 2020
Plaintiffs Opposition: April 1, 2020
Plaintiff's Reply, if any: April 15, 2020

SO ORDERED. / (Que o~

Dated: February 4, 2020

 

New York, New York ~ ANDREW L. CARTER, JR.
United States District Judge

 

 
